                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


RICHARD HANSON,                                 )
                                                )
Plaintiff,                                      )
                                                )
v.                                              )           Case No. 3:18-cv-00524
                                                )           Judge Aleta A. Trauger
JOHN MCBRIDE and JAM                            )
PRODUCTIONS d/b/a BLACKBIRD                     )
STUDIOS,                                        )
                                                )
Defendants.                                     )

                                       MEMORANDUM

        Richard Hanson has filed a Motion for Liquidated Damages (Doc. No. 88), to which John

McBride and Jam Productions d/b/a Blackbird Studios (“Blackbird”) have filed a Response

(Doc. No. 97). Hanson has also filed a Motion for Attorney’s Fees (Doc. No. 91), to which

McBride and Blackbird have filed a separate Response (Doc. No. 98). For the reasons set out

herein, Hanson’s Motion for Liquidated Damages will be granted in part and denied in part, and

his Motion for Attorney’s Fees will be granted, as modified by this opinion.

                                      I. BACKGROUND

        “The Fair Labor Standards Act of 1938 [‘FLSA’] sets forth employment rules

concerning minimum wages, maximum hours, and overtime pay.” Kasten v. Saint-Gobain

Performance Plastics Corp., 563 U.S. 1, 4 (2011). “[S]ubstantive rights under . . . the FLSA are

non-waivable.” Logan v. MGM Grand Detroit Casino, 939 F.3d 824, 831 (6th Cir. 2019). In

other words, even if an employee (or unpaid intern doing the work of an employee) purports to

agree to particular terms, those terms may still violate the FLSA. Hanson believed that his then-

employer, Blackbird, was violating the FLSA with its interns and others, and he complained




     Case 3:18-cv-00524 Document 99 Filed 10/02/20 Page 1 of 17 PageID #: 991
about it, first to Blackbird operator and co-owner John McBride, and eventually to the

Department of Labor. McBride, with whom Hanson had long been feuding about issues both

related and unrelated to the alleged FLSA violations, fired him.

       The FLSA, like many other statutes regulating the relationships between employees and

employers, includes a retaliation provision intended to protect employees who complain about

colorable violations of the statute. See 29 U.S.C. § 215(a)(3). On June 5, 2018, Hanson sued

Blackbird, McBride, and another, now-dismissed defendant for retaliation under that provision,

as well as under the Tennessee Public Protection Act (“TPPA”). (Doc. No. 1 ¶¶ 36–44; see Doc.

No. 18 (dismissing other defendant).) The court held a jury trial on Hanson’s claims on February

4 through 7, 2020. At the conclusion of the trial, the jury returned a verdict concluding that, (1)

for purposes of the FLSA, Hanson proved by a preponderance of the evidence that he was

terminated because he engaged in protected opposition related to actual or reasonably believed

violations of the FLSA, (2) for purposes of the TPPA, Hanson had failed to prove by a

preponderance of the evidence that his termination was exclusively and only because he refused

to remain silent, or spoke out, about alleged illegal activities, (3) Hanson was entitled to $59,242

in backpay, (4) Hanson was entitled to $100,000 in compensatory damages, (4) Hanson was

entitled to no front pay, and (5) Hanson had not established by a preponderance of the evidence

that he was entitled to punitive damages. (Doc. No. 83 at 1–2.) In the days following the verdict,

Hanson’s attorneys did not file any motion seeking additional damages.

       On February 14, 2020, the court entered a Judgment in Hanson’s favor in conformity

with the jury’s verdict.. (Doc. No. 85.) On March 11, 2020, counsel for Hanson, citing a

“demanding trial schedule and serious personal illness,” filed a Motion seeking an extension of

time to file “(1) Attorney Fee Petition Documents and; (2) [a] Petition for Liquidated Damages.”



                                                 2

   Case 3:18-cv-00524 Document 99 Filed 10/02/20 Page 2 of 17 PageID #: 992
(Doc. No. 86 at 1.) Rule 7.01(a)(1) of this court’s Local Rules requires that, “[i]n cases in which

all parties are represented by counsel, all motions, except motions under Rule 12, 56, 59, or 60,

but including discovery motions, must state that counsel for the moving party has conferred with

all other counsel, and whether or not the relief requested in the motion is opposed.” Hanson’s

motion did not comply with this Rule, making no mention of whether the extension was

opposed. The court, which was already partially aware of counsel’s serious health problems

because they had manifested during the week of the trial in this case, granted the motion on the

day it was filed. (Doc. No. 87.)

        On April 13, 2020, Hanson filed a Motion for Liquidated Damages [or] Prejudgment

Interest. (Doc. No. 88.) He seeks $159,242 in liquidated damages in addition to the damages

awarded by the jury or, in the alternative, a lesser award of liquidated damages or an award of

prejudgment interest. (Id. at 2.) The next day, April 14, 2020, he filed a Motion for Attorney’s

Fees. (Doc. No. 91.) Hanson requests an award of $194,987.50 in attorney’s fees, reflecting a

rate of $475 per hour for 410.5 hours of work by his attorney, Brian Winfrey. 1 (Doc. No. 92 at 4–

10.)

        On April 22, 2020, the defendants filed a motion seeking a 30-day extension of time to

respond to Hanson’s two pending motions. (Doc. No. 94.) The defendants cited delays and

constraints necessitated by the COVID-19 pandemic. (Id. at 1.) The defendants did not indicate


1
  The motion’s treatment of potential costs is somewhat confusing. The motion itself mentions “litigation
expenses,” but it makes no mention of the amount of those expenses. (Doc. No. 91 at 1.) The briefing for
that motion mentions about $5,000 in expenses and claims that “a separate filing will include receipts and
invoices supporting the litigation expenses requested.” (Doc. No. 92 at 2.) Based on the numbers
presented, Hanson’s counsel appears to be referring to Hanson’s Bill of Costs (Doc. No. 93), which
should have been addressed, if anything, only at taxable costs, not additional costs recoverable only as
part of the FLSA award of fees and costs. See L.R. 54.01(a), (b)(1). On May 4, 2020, the Clerk rejected
that Bill of Costs and informed Hanson that he “may appeal the Clerk’s decision to the Court.” (Doc. No.
96 at 2.) Hanson did not appeal that decision. The court, accordingly, will address only the request for
fees.

                                                    3

    Case 3:18-cv-00524 Document 99 Filed 10/02/20 Page 3 of 17 PageID #: 993
whether their motion was opposed or unopposed. (Id.) The next day, the court granted the

defendants’ motion. (Doc. No. 95.)

       On May 28, 2020, the defendants filed Responses to Hanson’s two motions. (Doc. Nos.

97–98.) With regard to the request for attorney’s fees, the defendants did not dispute that Hanson

was entitled to an award but objected to the reasonableness of the figure sought. (Doc. No. 97.)

In their other Response, however, the defendants argued that Hanson was time-barred from

seeking the award of liquidated damages, despite the court’s having granted his request for an

extension of time to file the motion. Specifically, the defendants argue that, because the motion

was filed after a judgment was entered, it is properly construed as a motion to alter or amend the

judgment under Rule 59(e) and that the time period for filing such a motion cannot be extended

by the court. Hanson did not file a reply addressing either Response.

                                  II. LAW AND ANALYSIS

A. Liquidated Damages

       1. Standard of Law

       An employer who has violated the anti-retaliation provision of the FLSA “shall be liable

for such legal or equitable relief as may be appropriate to effectuate the purposes of” the

prohibition on retaliation, “including without limitation employment, reinstatement, promotion,

and the payment of wages lost and an additional equal amount as liquidated damages.” 29 U.S.C.

§ 216(b). “The standard for requiring the payment of liquidated damages in the event of a

violation of” the anti-retaliation provision “is fundamentally different from that governing a

violation of” the Act’s wage and hours provisions. Blanton v. City of Murfreesboro, 856 F.2d

731, 737 (6th Cir. 1988). In wage and hours cases, liquidated damages “are considered ‘the

norm’ and have even been referred to by [the Sixth Circuit] as ‘mandatory,’” unless an exception



                                                4

   Case 3:18-cv-00524 Document 99 Filed 10/02/20 Page 4 of 17 PageID #: 994
applies. Solis v. Min Fang Yang, 345 F. App’x 35, 38 (6th Cir. 2009) (quoting Martin v. Ind.

Mich. Power Co., 381 F.3d 574, 585 (6th Cir. 2004)). In contrast, liquidated damages are only

available for retaliation insofar as “an award of liquidated damages would ‘effectuate the

purposes’ of the retaliation provisions of the FLSA.” Taylor v. City of Gatlinburg, No. 3:06-CV-

273, 2009 WL 10710267, at *2 (E.D. Tenn. Feb. 9, 2009) (quoting Blanton, 856 F.2d at 737).

       2. Whether the court can consider Hanson’s motion

       The defendants argue that the court cannot consider Hanson’s motion for liquidated

damages because it is an untimely Rule 59(e) motion to alter or amend the judgment. A motion

to alter or amend a judgment pursuant to Rule 59(e) must be “filed no later than 28 days after the

entry of the judgment.” For most types of motion or response, the court can extend a party’s time

for filing pursuant to Rule 6(b). Rule 6(b)(2), however, provides a list of express exceptions to a

court’s power to extend the time for filing a motion, and that list includes motions under Rule

59(e). Although Hanson did not style his motion as arising under Rule 59(e), the defendants

argue that it must, as a matter of law, be construed as such.

       The defendants base their argument in large part on Osterneck v. Ernst & Whinney, 489

U.S. 169 (1989), in which “the Supreme Court held that a postjudgment motion for discretionary

prejudgment interest was governed by Rule 59(e).” Pogor v. Makita U.S.A., Inc., 135 F.3d 384,

387 (6th Cir. 1998) (discussing Osterneck). In Osterneck, the plaintiffs had prevailed at trial and,

immediately following the verdict’s announcement, moved orally for discretionary prejudgment

interest. However, the district court, “not wishing to hear argument on petitioners’ motion at that

point, directed petitioners to submit their motion for prejudgment interest in writing within 10

days.” Osterneck, 489 U.S. at 171. The court directed that the judgment be entered immediately

but informed counsel that the judgment could be amended to reflect the interest, if awarded. Id.



                                                 5

   Case 3:18-cv-00524 Document 99 Filed 10/02/20 Page 5 of 17 PageID #: 995
The plaintiffs filed the motion as directed. While the motion was pending, parties filed cross-

notices of appeal. The court’s unusual procedural approach, however, had put those attempted

appeals on a collision course with the then-current version of Rule 4(a)(4) of the Federal Rules of

Appellate Procedure, which, at the time, directed that “a notice of appeal filed before the

disposition of [a motion to alter or amend the judgment] ‘shall have no effect.’” Osterneck, 489

U.S. at 170 (quoting Fed. R. App. P. 4(a)(4) (1989)).

       Before any appeal could be decided, the district court granted the motion for prejudgment

interest and entered onto the docket a document captioned as an “Amended Judgment.” After the

Amended Judgment was filed, the plaintiffs filed a new notice of appeal. However, the new

notice omitted a party that had been included in the earlier notice of appeal. The circuit court,

therefore, dismissed the appeal with respect to the omitted party, on the ground that no effective

notice of appeal had been filed against that party, given that the initial notice had no effect. Id. In

so doing, the circuit court “rejected petitioners’ contention . . . that their motion for prejudgment

interest was not a motion to alter or amend the judgment under Rule 59(e) because it merely

addressed an issue collateral to the main cause of action.” Osterneck, 489 U.S. at 173 (citation

omitted). The Supreme Court granted certiorari to consider the matter.

       The Supreme Court contrasted the case with the situation presented by White v. New

Hampshire Department of Employment Security, 455 U.S. 445 (1982), in which the Court had

held that a motion for attorney’s fees was not a motion to alter or amend judgment. From White,

the Court took the general proposition that “a postjudgment motion will be considered a Rule

59(e) motion where it involves ‘reconsideration of matters properly encompassed in a decision

on the merits.’” Osterneck, 489 U.S. at 174 (quoting White, 455 U.S. at 451). The Court

concluded that prejudgment interest, in contrast to attorney’s fees, “is an element of [a



                                                  6

   Case 3:18-cv-00524 Document 99 Filed 10/02/20 Page 6 of 17 PageID #: 996
plaintiff’s] complete compensation,” id. at 175 (quoting West Virginia v. United States, 479 U.S.

305, 310 & n.2 (1987)), and therefore cannot be treated as “wholly collateral to the judgment in

the main cause of action,” id. (quoting White, 485 U.S. at 268).

       At least one district court has considered the applicability of Osterneck to liquidated

damages awards under the FLSA. The District of South Dakota, relying in large part on Eighth

Circuit precedent regarding liquidated damages under the Age Discrimination in Employment

Act, appears to have concluded that FLSA liquidated damages motions are motions to alter or

amend a judgment under Osterneck. Albers v. Tri-State Implement, Inc., No. CR. 06-4242-KES,

2010 WL 960010, at *4 (D.S.D. Mar. 12, 2010) (discussing Reyher v. Champion Int’l Corp., 975

F.2d 483, 488 (8th Cir. 1992)). Even without that circuit-level precedent, however, the test set

forth in Osterneck appears to dictate that a motion for liquidated damages under the FLSA be

treated as a motion to alter or amend the judgment. Liquidated damages are part of a plaintiff’s

total compensation under the FLSA, and they are closely tied to the merits of the case. They are

not collateral in the way that fees and costs are. Blackbird is therefore correct that Hanson’s

motion regarding liquidated damages, unlike its motion for attorney’s fees, is correctly

characterized as a motion to alter or amend the judgment itself.

       Because Hanson has not filed a Reply, he has not advanced any argument that there is an

alternative basis, under the Rules of Civil Procedure, for considering his request. The defendants’

own briefing, however, acknowledges some arguments he might make. Specifically, the

defendants concede that the motion would be timely if considered under Rule 60(a)—which

permits corrections for clerical mistakes, oversights, and omissions—or Rule 60(b)—which

allows for relief from a judgment for certain specific reasons, including fraud or inadvertence.

The defendants also acknowledge, but argue the court should reject, the possibility that one could



                                                7

   Case 3:18-cv-00524 Document 99 Filed 10/02/20 Page 7 of 17 PageID #: 997
argue that their timeliness objection has been waived.

       With regard to Rule 60(a), the defendants argue that the court’s non-inclusion of

liquidated damages in the judgment was not a clerical error or the type of omission that Rule

60(a) is intended to address. The Sixth Circuit has recognized that the purpose of Rule 60(a) is

“to authorize the court to correct errors that are mechanical in nature,” and it therefore does not

authorize the court “to revisit its legal analysis or otherwise correct an ‘error[] of substantive

judgment.’” In re Walter, 282 F.3d 434, 440 (6th Cir. 2002) (quoting Olle v. Henry & Wright

Corp., 910 F.2d 357, 364 (6th Cir. 1990)). For example, if the court had orally granted Hanson

liquidated damages, but the damages had erroneously been left off of the judgment, Rule 60(a)

would likely provide a remedy. Hanson, however, has not provided any evidence that he was

awarded liquidated damages by this court.

       The language of Rule 60(a) creates some difficulty for a case such as this, because one

could argue, based on the ordinary meaning of the language, that the court’s lack of a ruling on

liquidated damages was a “mistake arising from oversight or omission.” Fed. R. Civ. P. 60(a).

On the other hand, many errors of law and fact could be characterized as mistakes arising from

oversight or omission. Reading the phrase too broadly, therefore, would allow a court to bypass

the demanding procedural requirements of Rule 59(e) in a way likely not intended by the Rules.

The court is therefore reluctant to read Rule 60(a) to encompass “omissions” that cannot be fairly

characterized as clerical.

       Rule 60(b) allows a party to seek relief from a final judgment and request the reopening

of his case under a limited set of circumstances, such as fraud, mistake and newly discovered

evidence. Rule 60(b)(6), which permits the broadest scope of potential reasons for reopening the

case, permits the court to grant relief from the judgment when a party shows “any other reason



                                                8

   Case 3:18-cv-00524 Document 99 Filed 10/02/20 Page 8 of 17 PageID #: 998
that justifies relief.” A petitioner seeking relief under Rule 60(b)(6) is required to show

extraordinary circumstances justifying the reopening of a final judgment. Ackermann v. United

States, 340 U.S. 193, 199 (1950). There may be colorable arguments that the court could apply

Rule 60(b) here, but the court, as with Rule 60(a), is wary of transforming a narrow safety valve

included in the Rules into carte blanche to revisit earlier errors after a judgment is entered.

       Ultimately, however, the court need not decide whether Rule 60(a) or Rule 60(b) could

be relied upon here, because the defendants have forfeited their timeliness objection. The

defendants concede that the time limitation of Rule 59(e) is non-jurisdictional and can be waived

by a party that fails to raise an objection in a timely manner. See Nat’l Ecological Found. v.

Alexander, 496 F.3d 466, 476 (6th Cir. 2007) (“Because the district court ruled on the State’s

Rule 59(e) motion before NEF raised the issue of untimeliness, NEF has forfeited its timeliness

defense.”). The defendants argue that they did not waive or forfeit any objection here, though,

because the court ruled summarily on Hanson’s extension request, before the defendants could

raise the issue, which they now raise in opposition to the motion for liquidated damages.

       This court’s Local Rule 7.01, however, expressly contemplates this precise situation, in

which the court makes a summary ruling before a non-movant can file a response, and ensures

that every non-movant will have the chance to raise his objections in a process functionally

equivalent to ordinary briefing, no matter how quickly the court rules:

       The Court may act on the motion prior to the time allowed for response. In such
       event, the affected party may file a motion to reconsider the Court’s ruling within
       fourteen (14) days after service of the order reflecting the action of the Judge.
       However, notwithstanding any other provisions of this rule, the prevailing party
       shall not respond to a motion to reconsider under this section unless the Court
       orders a response.

L.R. 7.01(b). That Rule exists specifically to avoid a situation such as this one. The court, in

ruling on what superficially appeared to be a routine motion, made an error that could complicate

                                                  9

   Case 3:18-cv-00524 Document 99 Filed 10/02/20 Page 9 of 17 PageID #: 999
proceedings and affect the substantive rights of the parties. The court’s Local Rules, however,

made certain that the court’s premature ruling did not and could not affect the defendants’ right

to timely raise any issue that they could have raised in an ordinary response. They simply had to

do so within fourteen days—just as, if they had filed a response, it would have needed to be

timely itself. The effect of the Local Rule is to ensure that, regardless of the speed with which the

court acts, the parties will have the opportunity to enjoy the same ordinary thrust-and-parry of a

motion, a response, and, if leave is granted, a reply—merely under the different formal headings

of a motion, a motion to reconsider, and a response.

       Typically, of course—in contexts other than Local Rule 7.01(b)—a failure to file a

motion to reconsider will not result in a waiver or forfeiture of any argument. But that is because

non-Rule 7.01(b) motions to reconsider, generally speaking, do not exist to raise new arguments.

See United States v. Huntington Nat. Bank, 574 F.3d 329, 331–32 (6th Cir. 2009) (“[A]bsent a

legitimate excuse, an argument raised for the first time in a motion for reconsideration at the

district court generally will be forfeited.”) (citing Scottsdale Ins. Co. v. Flowers, 513 F.3d 546,

553 (6th Cir. 2008)). Rather, the appropriate time to raise an argument in opposition to a motion

is typically in the non-movant’s response. The very purpose of a motion to reconsider under L.R.

7.01(b), however, is to serve as the equivalent of such a response when none could have been

filed. The court sees no reason why the same principles of waiver and forfeiture should not

govern here.

       The defendants argue that they have not forfeited their timeliness defense because the

court has not ruled on the untimely motion itself. But, while the court admittedly has not ruled on

the merits of that motion, the court has, in fact, ruled on its timeliness—it ruled that the motion

would be timely if filed during the extension period, which it was. The Local Rules afforded the



                                                 10

  Case 3:18-cv-00524 Document 99 Filed 10/02/20 Page 10 of 17 PageID #: 1000
defendants the opportunity to challenge that ruling, but the defendants were required to do so

within fourteen days. Having missed their deadline to challenge the extension, the defendants

now untimely seek to enforce the Rule 59(e) deadline against Hanson. Because allowing them to

do so would be inconsistent with the local rules, the court will consider the plaintiffs’ motion on

the merits.2

        3. Whether liquidated damages are appropriate

        As the court has explained, liquidated damages are available in conjunction with FLSA

retaliation claims, insofar as they are necessary to further the purposes of the Act’s anti-

retaliation provision. The purpose of the anti-retaliation provision, generally speaking, is “to

foster an environment in which employees are unfettered in their decision to voice grievances

without fear of economic retaliation.” Jackson v. Maple Dips, LLC, No. 3:16-CV-296, 2017 WL

991701, at *1 (S.D. Ohio Mar. 14, 2017) (quoting Saffels v. Rice, 40 F.3d 1546, 1549 (8th Cir.

1994)); see also Moore v. Freeman, 355 F.3d 558, 563 (6th Cir. 2004) (stating that one of the

purposes of the anti-retaliation provision is “to ensure that employees feel free to report

grievances under the FLSA”). Hanson argues that awarding liquidated damages in this case

would further that purpose by imposing additional costs on Blackbird as a consequence of its

termination of Hanson based on his complaint.

        The defendants respond that liquidated damages are not necessary in this case,

particularly in light of the sizable compensatory damages award already granted by the jury. The

court agrees. The evidence supported the jury’s conclusion that Hanson was fired for bringing

2
 The court also notes that it could, in the alternative, construe Hanson’s motion for an extension, which
was filed within 28 days of the entry of judgment, as itself a timely motion for liquidated damages.
Hanson did not merely ask for a general extension of time for any and all hypothetical post-trial motions;
he specifically informed the court that he was going to seek liquidated damages. The court, accordingly,
could construe that motion as a timely Rule 59(e) motion. The court’s grant of the extension, therefore,
would, in effect, be merely an extension of the time for filing supplemental briefing, which Rule 6 does
not forbid.

                                                   11

    Case 3:18-cv-00524 Document 99 Filed 10/02/20 Page 11 of 17 PageID #: 1001
Blackbird’s actions to the attention of the Department of Labor; however, the evidence also

showed    that   Hanson   and   McBride    had     developed   an   acrimonious,   dysfunctional

employer/employee relationship that likely would have ended for some reason, sooner rather

than later, regardless. The jury’s award of backpay and compensatory damages was

proportionate to the harm done. The expensive and—for McBride and Blackbird—likely

embarrassing litigation leading up to the verdict, moreover, belies any argument that further

damages are necessary to deter FLSA retaliation violations generally. If McBride, who works in

the entertainment industry and is the spouse of a popular entertainer, had simply fired Hanson

because the two did not get along, the inquiry could have ended there. Instead, because he fired

Hanson for an improper reason, numerous sensitive and embarrassing facts about McBride’s

behavior and the culture at Blackbird were brought to light in a public forum, culminating in a

verdict against them. McBride and Blackbird, moreover, will, they concede, be required to fund

Hanson’s lawsuit against them, a no doubt unpleasant fact to McBride, given the disdain

McBride has demonstrated toward Hanson in the past. The court has little doubt that any

employer that witnessed these proceedings would be deterred from doing what McBride has

done. The court therefore will not award Hanson liquidated damages.

       4. Whether to award prejudgment interest

       The defendants do not dispute that prejudgment interest is among the damages that a

court can award to a plaintiff who prevails on his FLSA retaliation claim, if the interest would

further the purposes of the anti-retaliation provision. Hanson argues, in contrast, that

prejudgment interest is mandatory in an FLSA case in which liquidated damages are not

awarded. However, the Sixth Circuit case on which he relies for that proposition involved claims

for withheld wages, not a retaliation claim. See McClanahan v. Mathews, 440 F.2d 320, 326 (6th



                                              12

  Case 3:18-cv-00524 Document 99 Filed 10/02/20 Page 12 of 17 PageID #: 1002
Cir. 1971). As the court has already discussed, damages for retaliation claims and damages for

wage and hours claims are governed by different principles under the FLSA, with the language

related to retaliation claims entrusting the court with greater discretion to grant or withhold

particular types of supplemental damages based on the purposes of the Act. It is therefore within

the discretion of the court whether to award prejudgment interest.

       The purpose of an award of prejudgment interest is “simply [to] compensate a [plaintiff]

for the lost interest value of money wrongly withheld from him or her.” Rybarczyk v. TRW, Inc.,

235 F.3d 975, 985 (6th Cir. 2000) (quoting Ford v. Uniroyal Pension Plan, 154 F.3d 613, 618

(6th Cir. 1998)). In cases involving wages, an award of prejudgment interest also reflects an

acknowledgment that an employee who has lost his source of income may resort to “borrowing

money to sustain [himself], and paying interest,” while his “employer . . . is benefitting from [its

wage] violations, since [it] has the use of [the] employee’s money.” McClanahan, 440 F.2d at

326.

       Awards for wages, however, also present challenges for appropriately calculating

interest. For example, the jury in this case awarded Hanson $59,242 in backpay. Hanson’s wages

if he had remained at Blackbird, however, would have been paid over time, not all at once. The

interest value of each paycheck would only be the amount yielded by calculating interest from

the date of that paycheck, not the date of termination. An accurate calculation of interest in such

a situation would either (1) need to be detailed and based on the employee’s specific pay

calendar or (2) need to rely on a reasonable shortcut, such as calculating interest from the

midpoint of the relevant period. See, e.g., Gortat v. Capala Bros., 949 F. Supp. 2d 374, 386

(E.D.N.Y. 2013) (“When unpaid wages were incurred at various times, simple prejudgment

interest is calculated from a singular, midpoint date through the date judgment is entered.”)



                                                13

  Case 3:18-cv-00524 Document 99 Filed 10/02/20 Page 13 of 17 PageID #: 1003
(quoting Maldonado v. La Nueva Rampa, Inc., No. 10 CIV. 8195 LLS JLC, 2012 WL 1669341,

at *10 (S.D.N.Y. May 14, 2012)).

        The court concludes that Hanson is entitled to prejudgment interest, on his backpay only,

calculated from the midpoint between his June 6, 2017 termination and the February 14, 2020

entry of the judgment: October 11, 2018.3 The court has no way of knowing the precise details of

what Hanson’s compensatory damages represent, and the jury determined, based on the court’s

instructions, that $100,000 was sufficient to fully compensate him. Only the backpay, therefore,

requires interest to reflect adequate compensation. The court further finds that an interest rate of

5% simple interest is appropriate. By the court’s calculation, that amounts to an additional award

of $3,984.63

B. Reasonableness of Attorney’s Fees

        1. Standard

        “The court in [an FLSA] action shall, in addition to any judgment awarded to the plaintiff

or plaintiffs, allow a reasonable attorney's fee to be paid by the defendant, and costs of the

action.” 29 U.S.C.§ 216(b). In determining a reasonable fee, the court must strive to compensate

the party awarded fees adequately but not excessively. See Reed v. Rhodes, 179 F.3d 453, 471–

72 (6th Cir. 1999) (“[C]ourts must remember that they do not have a mandate . . . to make

prevailing counsel rich.”) (quoting Johnson v. Ga. Highway Express, Inc., 488 F.2d 714, 719

(5th Cir. 1974)).

        “The most useful starting point for determining the amount of a reasonable fee is the

number of hours reasonably expended on the litigation multiplied by a reasonable hourly rate.”

Hensley v. Eckerhart, 461 U.S. 424, 437 (1983). This two-step calculation, known as the

3
  October 11, 2018 is 493 days after June 6, 2017 and 492 days before February 14, 2020. By calculating
interest from the midpoint of the period, the court accounts for the fact that the interest value of the
backpay is not uniform from paycheck to paycheck.

                                                  14

    Case 3:18-cv-00524 Document 99 Filed 10/02/20 Page 14 of 17 PageID #: 1004
“lodestar” amount, provides an “initial estimate of the value of a lawyer’s services.” Id.

However, “[t]he product of reasonable hours times a reasonable rate does not end the inquiry.”

Id. at 434. After determining the lodestar amount, the court may adjust the fee upward or

downward “to reflect relevant considerations peculiar to the subject litigation.” Adcock–Ladd v.

Sec’y of Treasury, 227 F.3d 343, 349 (6th Cir. 2000). However, “trial courts need not, and

should not, become green-eyeshade accountants.” Fox v. Vice, 563 U.S. 826, 838 (2011). “The

essential goal in shifting fees is to do rough justice, not to achieve auditing perfection.” Id.

Therefore, “trial courts may take into account their overall sense of a suit, and may use estimates

in calculating and allocating an attorney’s time.” Id.

       2. The defendants’ objections

       The defendants argue that a $475 per hour rate is unreasonably high for what was,

fundamentally, a very straightforward retaliation case. They also argue that, for similar reasons,

410.5 represents an unreasonable number of hours. Finally, the defendants argue that the court

should depart downward from any ultimate lodestar amount because Hanson’s monetary

recovery was significantly less than he sought.

       With regard to the hourly rate, the court, based on its experience in this district and its

familiarity with prevailing practices, as well as its having considered and ruled on numerous

other attorney’s fees motions, agrees that $475 is within the realm of what is ordinary and

reasonable for experienced litigation counsel in this district. Rarely will a case justify having

every single task of representation performed by an attorney billing that rate, but that was

apparently the case here, and counsel’s presentation of the case evidenced his intimate

knowledge of his case. The court accordingly will apply an hourly rate of $475 to calculate the

lodestar amount.



                                                  15

  Case 3:18-cv-00524 Document 99 Filed 10/02/20 Page 15 of 17 PageID #: 1005
       The court also does not find the hours claimed to be unreasonable. Shepherding a case

from its beginning to a jury verdict is an extraordinarily labor-intensive process, even for a case

as relatively simple as this one. Moreover, the court is unpersuaded by the defendants’ attempts

to provide examples of hours that could be shaved off the total. For example, the defendants

point to hours expended on tasks in which Hanson was not ultimately successful, such as his

opposition to the dismissal of the third defendant originally named in his Complaint. Those

hours, however, were just as much a part of counsel’s representation in this case as the hours

spent on tasks where he succeeded, such as the trial. See Deja Vu v. Metro. Gov't of Nashville &

Davidson Cty., Tennessee, 421 F.3d 417, 423 (6th Cir. 2005) (“[W]e have repeatedly rejected

mechanical reductions in fees based on the number of issues on which a plaintiff has

prevailed.”).

       Finally, the court will not depart downward from the lodestar amount. The Sixth Circuit

has said that the court may consider a variety of factors in determining the appropriateness of a

departure from the lodestar amount, including:

       (1) the time and labor required; (2) the novelty and difficulty of the questions; (3)
       the skill requisite to perform the legal service properly; (4) the preclusion of other
       employment by the attorney due to acceptance of the case; (5) the customary fee;
       (6) whether the fee is fixed or contingent; (7) time limitations imposed by the
       client or the circumstances; (8) the amount involved and the results obtained; (9)
       the experience, reputation, and ability of the attorneys; (10) the “undesirability” of
       the case; (11) the nature and length of the professional relationship with the client;
       and (12) awards in similar cases.

Barnes v. City of Cincinnati, 401 F.3d 729, 745–46 (6th Cir. 2005) (citing Johnson, 488 F.2d at

717-19). In the majority of cases, however, the lodestar amount already reflects these factors

within the court’s calculation of a reasonable hourly rate and hours billed. See Gonter v. Hunt

Valve Co., 510 F.3d 610, 621 (6th Cir. 2007). The only basis that the defendants have identified

for departing downward, other than the relative simplicity of the case, is that Hanson originally

                                                 16

  Case 3:18-cv-00524 Document 99 Filed 10/02/20 Page 16 of 17 PageID #: 1006
and at trial sought damages in excess of what he was originally awarded. (See, e.g., Doc. No. 1 at

8 (seeking $1,000,000 in compensatory damages).) The court, however, will not penalize the

plaintiff for aiming high and seeking everything that might have been available; the court instead

will judge his degree of success based on the facts and the value of his claims. See Jordan v. City

of Cleveland, 464 F.3d 584, 604 (6th Cir. 2006) (“Lawyers cannot preordain which claims will

carry the day and which will be treated less favorably. Good lawyering as well as ethical

compliance often requires lawyers to plead in the alternative.”) (citing Goos v. Nat'l Ass’n of

Realtors, 68 F.3d 1380, 1386 (D.C. Cir. 1995)). The court finds that the success was substantial

and was proportionate to the work performed. The court, therefore, will award attorney’s fees

based on a revised lodestar amount of $475 per hour for 410.5 hours, or a total of $194,987.50.

                                      IV. CONCLUSION

       For the foregoing reasons, Hanson’s Motion for Liquidated Damages (Doc. No. 88) will

be denied and his Motion for Attorney’s Fees (Doc. No. 91) will be granted, as modified herein.

The defendants will be ordered to pay Hanson attorney’s fees in the amount of $194,987.50 and

prejudgment interest in the amount of $3,984.63.

       An appropriate order will enter.



                                                            ______________________________
                                                            ALETA A. TRAUGER
                                                            United States District Judge




                                                17

  Case 3:18-cv-00524 Document 99 Filed 10/02/20 Page 17 of 17 PageID #: 1007
